Title: From James Madison to Divie Bethune, 4 April 1808
From: Madison, James
To: Bethune, Divie



Sir.
Department of State, April 4. 1808.

Mr. Nourse having informed me that you propose to embark in the British Packet for England, and to proceed immediately from Falmouth to London, and wishing to avail myself of so respectable an opportunity,  I take the liberty of committing to your special charge the Packets for the Minister of the United States in Great Britain herewith forwarded by Mail.  I hope that you will not find the bulk of them too inconvenient, and that you will even be so obliging as to add to it, by obtaining from the Collector of New York, such Newspapers as he may have on hand for Mr. Pinkney, and which will doubtless be acceptable to him.  I am &c.

James Madison.

